          Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 1 of 34

                                                                                r

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS                 2IJ2OAPR 17    H11: 17
                                   AUSTIN DIVISION

USB BRIDGE SOLUTIONS, LLC,                  §
               PLAINTIFF,                   §
                                            §
V.                                          §      CAUSE NO. 1-17-CV-001158-LY
                                            §
BUFFALO INC. AND BUFFALO                    §
AMERICAS, INC.,                             §
                DEFENDANT.                  §



USB BRIDGE SOLUTIONS, LLC,                  §
               PLAINTIFF,                   §
                                            §
V.                                          §      CAUSE NO. 1-17-CV-01 159-LY
                                            §
AVANT TECHNOLOGY, INC. D/B/A                §
EDGE MEMORY,                                §
              DEFENDANT.                    §

                 MEMORANDUM OPINION AND ORDER REGARDING
                          CLAIM CONSTRUCTION

       Before the court in the above-styled and numbered causes are Plaintiff USB Bridge

Solutions, LLC's Opening Claim Construction Brief filed October 12, 2018 (Doc. #35);

Defendants' Opening Claim Construction Brief filed October 12, 2018 (Doc. #3 6); Plaintiff USB

Bridge Solutions, LLC's Responsive Claim Construction Brief filed November 2, 2018 (Doc.

#44); Defendants' Responsive Claim Construction Brief filed November 2, 2018 (Doc. #45); the

parties' Joint Claim Construction Statement filed October 5, 2018 (Doc. #3 3); and the parties'

claim-construction presentations.

       Defendants, as referred to in this Opinion and Order, are the defendants in both causes

before the court for claim construction: Buffalo Inc., Buffalo Americas Inc., and Avant

Technology, Inc. D/B/A Edge Memory.
            Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 2 of 34




          The court held a claim-construction hearing on December 18, 2018. See Markman                   v.


Westview Instruments, Inc., 52 F.3d 967, 976 (Fed. Cir. 1995) (en banc), aff'd, 517 U.S. 370

(1996).     After considering the patents and their prosecution history, the parties' claim-

construction briefs, the applicable law regarding claim construction, and argument of counsel,

the court now renders its order with regard to claim construction.

I.        Introduction

          The court renders this memorandum opinion and order to construe the claims of United

States Patent No. 7,231,485 ("the '485 Patent") entitled "Universal Serial Bus (USB) Interface

for Mass Storage Device."     Plaintiff USB Bridge Solutions, LLC ("USB Bridge") is the owner

of the '485 Patent, which relates to technologies for driving mass storage devices. Specifically,

the asserted claims of the '485 Patent are directed to devices and methods for communicating

between a host motherboard and one or more mass storage devices. USB Bridge alleges that

Defendants infringe the claims of the '485 Patent through making, using, offering for sale,

selling, or importing infringing products.

II.       Legal Principles of Claim Construction

          Determining infringement is a two-step process. See Markman             v. Westview   Instruments,

Inc., 517 U.S. 370, 384 (1996) ([There are] two elements of a simple patent case, construing the

patent and determining whether infringement occurred.      . .   .). First,   the meaning and scope of the

relevant claims must be ascertained.         Id.   Second, the properly construed claims must be

compared to the accused device. Id. Step one, claim construction, is the current issue before the

court.

          Claim construction is exclusively for the court to determine. Teva Pharms. USA, Inc.            v.


Sandoz, Inc., 135 5. Ct. 831, 835 (2015) (quoting Markinan, 517 U.S. at 372). The words of a


                                                    2
          Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 3 of 34



claim are generally given their ordinary and customary meaning. Phillips                   v. A   WH Corp., 415

F.3d 1303, 1312 (Fed. Cir. 2005) (en banc) (quoting Vitronics Corp.                 v.   Conceptronic, Inc., 90

F.3d 1576, 1582 (Fed. Cir. 1996)). {T]he ordinary and customary meaning of a claim term is the

meaning that the term would have to a person of ordinary skill in the art in question at the time of

the invention.   . .   Id. at 1313. The person   of ordinary skill in the art is deemed to have read the

claim term in the context of the entire patent. Id. Therefore, to ascertain the meaning of a claim,

a court must look to the claim, the specification, and the patent's prosecution history. Id. at

1314-17; Markinan, 52 F.3d at 979.

       Claim language guides the court's construction of a claim term. Phillips, 415 F.3d at

1314. [T]he context in which a term is used in the asserted claim can be highly instructive. Id.

Other claims, asserted and unasserted, can provide additional instruction because terms are

normally used consistently throughout the patent         .   .   .   Id.   Differences among claims, such as

additional limitations in dependent claims, can provide further guidance. Id. at 1314-15.

       Claims must also be read in view of the specification, of which they are a part.

Markinan, 52 F.3d at 979. [T]he specification is always highly relevant to the claim construction

analysis. Usually, it is dispositive; it is the single best guide to the meaning of a disputed term.

Phillips, 415 F.3d at 1315 (quoting Vitronics, 90 F.3d at 1582). In the specification, a patentee

may define a term to have a meaning that differs from the meaning that the term would otherwise

possess. Id. at 1316. In such a case, the patentee's lexicography governs. Id. The specification

may also reveal a patentee's intent to disavow claim scope. Id. Such intention is dispositive of

claim construction. Id. Although the specification may indicate that a certain embodiment is

preferred, a particular embodiment appearing in the specification will not be read into the claim




                                                     3
           Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 4 of 34



when the claim language is broader than the embodiment. Electro Med. Sys., S.A.                     v.   Cooper

Life Scis., Inc., 34 F.3d 1048, 1054 (Fed. Cir. 1994).

         The prosecution history is another tool to supply the proper context for claim

construction because it demonstrates how the inventor understood the invention. Phillips, 415

F.3d at 1317. A patentee may also serve as his own lexicographer and define a disputed term in

prosecuting a patent. Home Diagnostics, Inc.      v.   LfeScan, Inc., 381 F.3d 1352, 1356 (Fed. Cir.

2004).    Similarly, distinguishing the claimed invention over the prior art during prosecution

indicates what a claim does not cover. Spectrum Int'l, Inc.         v.   Sterilite Corp., 164 F.3d 1372,

1378-79 (Fed. Cir. 1988). The doctrine of prosecution disclaimer precludes a patentee from

recapturing a specific meaning that was previously disclaimed during prosecution.                        Omega

Eng'g, Inc.   v.   Raytek Corp., 334 F.3d 1314, 1323 (Fed. Cir. 2003). A disclaimer of claim scope

must be clear and unambiguous. Middleton, Inc.          v.   3M Co., 311 F.3d 1384, 1388 (Fed. Cir.

2002).

         Although less significant than the intrinsic record in determining the legally operative

meaning of claim language, the court may rely on extrinsic evidence to shed useful light on the

relevant art. Phillips, 415 F.3d at 1317 (internal quotations omitted). Technical dictionaries and

treatises may help the court understand the underlying technology and the manner in which one

skilled in the art might use a claim term, but such sources may also provide overly broad

definitions or may not be indicative of how a term is used in the patent. See Id. at 1318.

Similarly, expert testimony may aid the court in determining the particular meaning of a term in

the pertinent field, but conclusory, unsupported assertions by experts as to the definition of a

claim term are not useful to a court. Id. Generally, extrinsic evidence is less reliable than the

patent and its prosecution history in determining how to read claim terms            .   .   .   Id. Extrinsic
              Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 5 of 34




evidence may be useful when considered in the context of the intrinsic evidence, Id. at 1319, but

it cannot alter a claim construction dictated by a proper analysis of the intrinsic evidence, On-

Line Techs., Inc.   v.   Bodenseewerk Perkin-Elmer GmbH, 386 F.3d 1133, 1139 (Fed. Cir. 2004).

To the extent the court make[s] subsidiary factual findings about thEe] extrinsic evidence, the

court construes the claims in light of those factual findings. Teva, 135 S. Ct. at 841.

III.     Discussion

A.       Agreed Constructions

         The parties do not agree on the construction of any terms.

B.       Disputed Terms

         The parties dispute the construction of 19 terms. Each disputed term is discussed

separately.

         1.   "ATA/ATAPI signals"

         The parties' proposed constructions of this term, as used in Claims 1, 4, 7, 10, 11, 12, and

15   of the '485 Patent, are listed in the following table:

USB Bridge's Proposed Construction                   Defendants' Pro           Construction


"AT Attachment signals used in the physical,            "Parallel AT attachment interface signals"
electrical, transport, and command protocols
for the internal attachment of storage devices"

Where "ATAPI" means "AT Attachment
with Packet Interface"

         USB Bridge argues that the '485 Patent does not define "ATA/ATAPI signals," so a

person of ordinary skill in the art would consult the ATA/ATAPI family of standards to

determine the meaning of the term. USB Bridge's construction is based on a phrase taken

verbatim from the relevant family of industry standards. Defendants assert that "ATA/ATAPI

                                                    5
              Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 6 of 34




signals" must be defined as "parallel AT attachment interface signals," because serial ATA

technology was: (1) only in its earliest stages of development when the patent application was

filed, (2) not mentioned explicitly or implicitly in the patent, and (3) not part of the ATA

standard at the time of patenting.           USB Bridge responds that Defendants' construction

improperly imposes claim limitations that are otherwise absent. The court agrees with USB

Bridge.

            Defendants acknowledge that serial ATA was known in 2000-2001 although they

contend that it was in its infancy and was not part of the ANSI definition. Defendants' own

expert opined that serial ATA was under development and its existence was known in the

industry and to persons of ordinary skill by at least February 2000. Defendants' expert also

stated that by the time the non-provisional application for the '485 Patent was filed on November

16, 2001, the first specification setting a standard for SATA had already been publicly disclosed

and was known to those of skill in the art.

            The court finds SuperGuide Corp.     v.   DirecTV Enterprises, Inc. to be analogous to the

instant case. 358 F.3d 870, 876 (Fed. Cir. 2004). In SuperGuide, the disagreement centered on

the term "regularly received television signal" and whether that included both analog and digital

signals. At the time the patent application was filed, analog was the dominant format of video

data, but those skilled In the art would have known of the existence of digital video data at the

time. Id. at 879. "[C]laim language does not limit the disputed phrases to any particular type of

technology or specify a particular type of signal format, such as analog or digital. Indeed,

neither 'analog' nor 'digital' appears in any of the asserted claims." Id. at 878. Ultimately, the

SuperGuide court held, "[i]t is irrelevant that the patentees did not argue during prosecution of

the..   .   patent that 'regularly received television signal' also included digital technology because
          Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 7 of 34




the absence of such an argument does not necessarily indicate a clear and deliberate disavowal."



       Similarly, in this case, parallel ATA was the dominant signal used at the time of patent

application, but serial ATA was already under development and was known to persons of

ordinary skill. In addition, neither "parallel" nor "serial" appears in any of the claims. USB

Bridge's failure to argue that "ATA signals" includes "serial ATA" during prosecution of the

patent is irrelevant, because the absence of such an argument does not necessarily indicate a clear

and deliberate disavowal.     As such, it would be improper to limit ATA signals to solely

"parallel" signals.

       Defendants also contend that all the disclosed embodiments in the '485 Patent support

only parallel ATA signals, not serial ATA signals. USB Bridge counters that those are preferred

embodiments and claim language should not be limited by them. It is "not enough that the only

embodiments, or all of the embodiments, contain a particular limitation" when reading

limitations into a claim term. Thorner    v.   Sony Comput. Entm 'tAm. LLC, 669 F.3d 1362, 1366

(Fed. Cir. 2012). It would be improper to limit the patent only to parallel ATA signals solely

because all of the disclosed embodiments share that limitation.

       Therefore, the court concludes the construction of "ATA/ATAPI signals" to be: AT

Attachment signals used in the physical, electrical, transport, and command protocols for

the internal attachment of storage devices.'

       2. "embedded commands [in the ATA/ATAPI signalsj"

        The parties' proposed constructions of this term, as used in Claims   1, 7, 10, 12,   and 16 of

the '485 Patent, are listed in the following table:

        'Throughout, the bolded claim terms indicate the court's adopted construction.

                                                   7
           Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 8 of 34




USB Bridge's Proposed     Construction          Defendants' Pro          Construction


"commands included [as a value] in the Indefinite
ATA/ATAPI signals"
                                       Alternatively,     "command         instructions
                                       expressed by the parallel ATA/ATAPI signals
                                       received from the mass storage device to
                                       direct the operation of the bridging circuit"

         USB Bridge asserts that one skilled in the art would understand "embedded commands"

with reasonable certainty, with the word "embedded" naturally meaning "included in something

else."    USB Bridge also represented at the claim-construction hearing that the construction

"commands included in the ATA/ATAPI signals" was acceptable without "as a value."

Defendants argue that the term is indefinite. The court agrees with USB Bridge.

         First, Defendants note that the term "embedded commands" does not appear anywhere in

the specification. Rather, Defendants point to the fact that the patent only references "embedded

control information" one time in the specification: "[t]he ISD300 can be configured to receive

direction from the hard drive, such as embedded control information, that tells the chip what to

do with the information once it has passed through the translation bridge." '485 Patent, 4:35-38.

According to both sides' experts, the use of "embedded control information" is essentially the

same as "embedded command." The court moves forward with the assumption that "embedded

control information" is interchangeable with "embedded command."

         Then, the main disagreement turns on the term "commands." Defendants claim that a

person of ordinary skill in the art would normally interpret a "command" to be an "instruction"

to a processing unit. However, they argue that "commands" and "instructions" would be useless

and ineffective because the specification states that "[t]he ISD300 can perform the translation

function without.. . any code running inside of it." '485 Patent, 4:31-34. Defendants argue that
         Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 9 of 34




the patent does not make sense because there can be no "commands" or "instructions" if there is

no code running. Thus, Defendants claim that because a person of ordinary skill in the art would

interpret "command" to mean "instruction," that definition would not make sense in the context

of the '485 Patent, which would render the term indefinite.

       A claim is indefinite if it does not reasonably inform a person of ordinary skill in the art

of the claim scope. IPXL Holdings, L.L.C.    v.   Amazon.com, Inc., 430 F.3d 1377, 1383-84 (Fed.

Cir. 2005). "Claim language employing terms of degree has long been found definite where it

provided enough certainty to one of skill in the art when read in the context of the invention."

Interval Licensing LLC v. A OL, Inc., 766 F. 3d 1364, 1370 (Fed. Cir. 2014).

       In this case, a person of ordinary skill in the art would not be confused at the meaning of

"embedded commands," even taking into account the specification sentences that Defendants

point to. The sentences in the specification referencing the ISD300 chip only appear in the

description of Fig. 4 as a preferred embodiment. A person of ordinary skill, reading about the

preferred embodiment, would not suddenly become confused about a well-defined term like

"embedded commands."       USB Bridge further stated that a person of ordinary skill would

understand that the bridging circuit could operate in hardware or software. Just because the

ISD300 chip does not require code, does not render the word "command" inconsistent, because

there is another interpretation that reconciles the meaning (interpreting the bridging circuit as

operating on hardware). Also, according to Defendants' own interpretation of "command" to

mean "instruction," an interrupt (which is a type of command sent by mass storage devices)

would qualify as an "instruction" from the mass storage device. Therefore, one skilled in the art

would understand the term "embedded commands" with reasonable certainty.
         Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 10 of 34




       At the claim-construction hearing, Defendants represented that they would not pursue the

alternative construction and would instead only advance their claim that the term is indefinite.

As such, the court does not address Defendants' alternative construction.

       Therefore, the court concludes the construction of "embedded commands" to be:

commands included in the ATA/ATAPI signals.

       3. "state machine"

       The parties' proposed constructions of this term, as used in Claims           1, 7, 10, 12,   and 16 of

the '485 Patent, are listed in the following table:

USB Bridge's Proposed Construction                    Defendants' Proposed Construction


"Sequential-logic system whose outputs                Indefinite
depend on previous and present inputs"
                                                      Alternatively, "a discrete sequential-logic
                                                      component operating without any code
                                                      running on it, that receives embedded
                                                      commands in the ATA/ATAPI signals sent
                                                      from the mass storage device"

       A state machine is a common term among persons of ordinary skill in the art. USB

Bridge's construction is basically the plain and ordinary language of the term. Defendants focus

on the argument that the state machine is indefinite because the patent did not disclose how the

state machine accomplishes the function of translating ATA/ATAPI signals into USB signals.

However, patent validity arguments like lack of enablement and lack of written description are

not proper during claim construction proceedings. Evicam           Int'l, Inc. v.   Enft   Video,   LLC, 2016

WL   6470967, at *]4 (E.D. Tex. Nov.      2,   2016).   See Phillips,    415 F.3d at 1327 ("[WJe have

certainly not endorsed a regime in which validity analysis is a regular component of claim




                                                   10
         Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 11 of 34




construction.).   The court agrees with USB Bridge that this is an enablement or written

description argument and should not be addressed at the claim construction stage.

        Further, Defendants argue that "state machine" is used inconsistently throughout the

claims. For example, Defendants argue that in claims 10 and 12, the state machine is "responsive

to embedded commands," whereas in claims 7 and 16 the state machine is "updated" in response

to embedded commands. However, the Defendants' problem with this inconsistency is that there

is nothing in the specification that explains how the state machine "responds to commands" or

"updates in response to commands."         Again, this is an enablement or written description

argument that should not be decided at the claim construction stage. The court finds the term not

indefinite.

        Defendants' alternative construction limits the "state machine" to those "without any

code running on it," based on the description of Fig. 4 in the specification. "[A]lthough the

specification often describes very specific embodiments of the invention, we have repeatedly

warned against confining the claims to those embodiments." Phillips, 415 F.3d at 1323. The

court agrees with USB Bridge that this is a preferred embodiment, and the claim language should

not be limited by it. Further, one skilled in the art would understand that a "state machine" could

be implemented in hardware or software. Those two lines of the specification stating that "[t]he

ISD300 can perform the translation function without requiring any firmware within the chip" is

further indication that it is a preferred embodiment. '485 Patent 4:3 1-32.

       Defendants also raise the concern of prosecution history disclaimer. Defendants argue

that when applicants stated that "Kobayashi does not teach such a state machine responsive to

embedded commands in the ATAJATAPI signals," they meant that the "state machine" claimed

in the patent is not a sophisticated processor or code-based microprocessor like in the prior art.


                                                11
             Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 12 of 34




The court agrees with USB Bridge that the statement above did not concern whether the state

machine included software or firmware.                 The patentee made no clear and unambiguous

disavowal, so prosecution history estoppel does not apply to limit the claims.          See Avid Tech.,       Inc.


v.    Harmonic,    Inc.,   812   F.3d   1040, 1045   (Fed. Cir.   2016)   ("Where the alleged disavowal is

ambiguous, or even amenable to multiple reasonable interpretations, we have declined to find

prosecution disclaimer.")

         The court concludes the construction of "state machine" to be: Sequential-logic system

whose outputs depend on previous and present inputs.

         4.   "updating a state machine in response to embedded commands in the ATAIATAPI

signals" / "the state machine is updated in response to embedded commands in the ATAIATAPI

signals" / "the bridging circuit includes a state machine responsive to embedded commands in

the ATA/ATAPI signals configured to translate the signals from the mass storage device

motherboard into the USB signals" / "updating a state machine in the bridging chip in response

to embedded commands in the signal from the mass storage device" / "a state machine

responsive to embedded commands in the ATA/ATAPI signals"

         The parties' proposed constructions of this term, as used in Claims         1, 7, 10,   12,   and   16   of
the   '485   Patent, are listed in the following table:


USB Bridge's Proposed Construction                        Defendants' Proposed Construction

No construction necessary beyond "state                   Indefinite
machine" and "embedded commands" to the
extent construction is required for those terms           Alternatively, "Changing the status of the
                                                          'state machine' in response to 'embedded
                                                          commands' in the 'ATA/ATAPI signals'
                                                          received from the mass storage device."




                                                        12
          Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 13 of 34




         USB Bridge argues that these terms simply refer to updating the status of the machine or

the state of the machine. USB Bridge also argues that no construction is necessary beyond the

three terms decided above.        Both parties do not advance any new arguments that were not

addressed in construing the first three terms. The court holds that this term is not indefinite,

consistent with the court's holdings for the first three terms.

         Regarding Defendants' alternative construction, the court agrees with USB Bridge that it

introduces superfluous language that already exists in the claims or includes elements (and

limitations) not present in the disputed terms. There is no need to add this extra language because

it does not change the claims in any substantive way.

         Therefore, the court concludes that no construction of the claim term is necessary.

         5. "convert" / "converts" / "converting"

         The parties' proposed constructions of this term, as used in Claims    1, 4, 5, 6, 11, 16,   and

18   of the '485 Patent, are listed in the following table:

USB Bridge's Proposed Construction                   Defendants' Proposed Construction

No construction required/plain and ordinary              "To transform signals from one format to
meaning                                                  another"


         The parties dispute whether the terms "convert" and "translate" (term 8) are

interchangeable in the '485 Patent. USB Bridge contends that the patentee chose to use two

different words for a reason and so they are not interchangeable. "In the absence of any evidence

to the contrary, we must presume that the use of these different terms in the claims connotes

different meanings." CAE Screenpiates Inc.          v.   Heinrich Fiedler GmbH & Co. KG, 224 F.3d

1308, 1317 (Fed. Cir. 2000). There is also no indication that the patentee intended the two words

to have the same meaning. The court agrees and rejects Defendants' construction that "convert'

                                                    13
          Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 14 of 34




and "translate" are interchangeable. However, although USB Bridge argues that no construction

is necessary, it also contends that "translation" is always a subset of "conversion" in the context

of the   '485   Patent. The court does not agree with this interpretation. USB Bridge argues that

their examples show that certain        components    like a "translation circuit" is a subset of

"conversion logic." That is not the same as saying the verb "to translate" is always a subset of

the verb "to convert." A person of ordinary skill in the art would be able to understand "convert"

within the context of each claim with reasonable certainty. There is no need to also construe

"translate" to always be a subset of "convert," especially since USB Bridge's argument is that no

construction is necessary.

         Therefore, the court concludes that no construction is necessary, but the court does not

hold that "translation" is always a subset of "conversion."

         6. "conversion logic configured to convert the ATA/ATAPI signals into USB signals"

         The parties' proposed constructions of this term, as used in Claims    11   and 12 of the   '485


Patent, are listed in the following table:

USB Bridge's Proposed Construction                Defendants' Proposed Construction

"digital circuit configured to convert the        Indefinite
ATAIATAPI signals into USB signals"

         USB Bridge argues that "conversion logic" is not indefinite because claim          11   is very

specific about what the conversion logic includes, like "a serial interface engine," "an

input/output interface," "a ram control circuit," "a global control circuit," "a translate circuit,"

and "a disk interface." USB Bridge also claims that Fig.    4   discloses all of those elements as well

as any other ancillary components that may be part    of the conversion.



                                                 14
         Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 15 of 34




       However, Defendants argue that "conversion logic" only appears once in the

specification stating: "The remaining chip components, such as the input/output interface 140,

the RAM control circuit 144, the global control circuit 146, and the translate circuit (XLATE)

148 provide conversion logic and are used to buffer and convert the ATA/ATAPI signals into

USB 2.0 signals." '485 Patent, 4:24-28. The court agrees that "conversion logic" is not defined

in the patent. The only sentence in the specification referencing "conversion logic" states that

"remaining chip components" are "used to buffer and convert" the signals, rather than the

"conversion logic" doing the buffering and converting. Further, the role of "conversion logic" is

unclear, because other components perform the conversion function.             Sometimes the state

machine converts, sometimes the bridging circuit does, and sometimes a combination of many

other components performs the conversion function. However, the "conversion logic" is never

explained to perform the conversion function. The patent does not explain what the "conversion

logic" is or what it does, resulting in a person of ordinary skill in the art struggling to understand

the meaning of the term with reasonable certainty.

       Therefore, the court concludes the tern "conversion logic configured to convert the

ATA/ATAPI signals into USB signals" is indefmite.

       7. "converting the ATA/ATAPI signals from the mass storage device into USB signals

using the bridging circuit in response to the state machine"/ "the bridging circuit is configured to

translate the ATA/ATAPI signals into USB 2.0 signals in response to the state machine" /

"converting the signal from the mass storage device into a USB signal in response to the state

machine"

        The parties' proposed constructions of this term, as used in Claims 1, 10, and 16 of the

'485 Patent, are listed in the following table:

                                                  15
         Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 16 of 34




USB Bridge's Proposed        Construction         Defendants' Pro          Construction


No construction required                          Indefinite


       USB Bridge argues that no construction is required because all of the smaller included

terms are addressed in pervious sections. Each of the terms "converting," "ATA/ATAPI signals,"

"bridging circuit," "state machine," and "translate" have all been construed previously. The

court agrees that there is no need to revisit terms that have already been construed.

       Defendants argue that the term is indefinite because the patent does not teach how the

bridging circuit is configured to translate ATA/ATAPI signals into USB signals. Again, this is an

enablement or written description argument that should not be decided at the claim construction

stage. There is no dispute about the meaning or scope of the term, and a person of ordinary skill

in the art would understand what the term means with reasonable certainty.

       Therefore, the court concludes no construction of the claim term is necessary.

       8.   "translate the [] signals"

       The parties' proposed constructions of this term, as used in Claims 7, 9, and 10 of the

'485 Patent, are listed in the following table:

USB Bridge's           osed Construction          Defendants' Proposed Construction

"change or transform the []                       "To transform signals from one
signals"                                          format to another"

       The parties do not appear to be in dispute about this term. USB Bridge represented at the

claim-construction hearing that Defendants' construction is acceptable.

       Therefore, the court concludes the construction of "translate the signals" to be: to

transform signals from one format to another.

                                                  16
         Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 17 of 34




        9. "a state machine configured to translate the ATA/ATAPI signals into the USB signal" /

"a state machine responsive to embedded commands in the ATA/ATAPI signals configured to

translate the signals from the mass storage device motherboard into the USB signals"

        The parties' proposed constructions of this term, as used in Claims 7 and 10 of the   '485


Patent, are listed in the following table:

USB Bridge's Proposed Construction              Defendants' Proposed Construction

No construction necessary beyond "state         Indefinite
machine,"        "embedded   commands,"
"ATA/ATAPI signals," and "translate the []
signals," which are addressed in other
sections of the brief

        This term is a combination of the terms "translate," "state machine," "embedded

commands," and "ATA/ATAPI signals," which are all terms that have been construed

previously. Defendants contend that the term is indefinite because according to their expert, a

state machine cannot perform the "data buffering" that translation requires. USB Bridge argues

that Fig.    4   in the patent addresses the "data buffering" function.      Fig. 4 includes a

"BUFF_RAM," which is memory for buffering. There is no reason why a "state machine" could

not buffer signals in the buffer RAM memory as shown in Fig. 4. The court agrees with USB

Bridge that the term is not indefinite, consistent with the constructions of the terms previously

addressed.

        Therefore, the court concludes that no further construction of the claim term is

necessary.

        10. "input logic configured to receive an input signal [from a read unit       of the mass

storage devicej"


                                               17
          Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 18 of 34




        The parties' proposed constructions of this term, as used in Claim 5 of the '485 Patent,

are listed in the following table:


USB Bridge's Proposed Construction                Defendants' Proposed Construction

"digital circuit configured to receive an input   Indefinite
signal [from a read unit of the mass storage
device]"

        Defendants make the argument that the term is indefinite because "input logic" was

limited during prosecution history to mean "ATA/ATAPI interface." Defendants argue that Fig.

4 numeral 110 in the patent refers to the "ATA/ATAPI interface," and in the prosecution history

Fig. 4 numeral 110 referred to the "input logic." Therefore, Defendants argue that the terms

must mean the same thing.

        USB Bridge responds that numeral 110 in Fig. 4 can refer to more than one single

component. USB Bridge expert stated that a person of ordinary skill in the art would understand

numeral 110 to refer to the ATA/ATAPI interface as well as other components that can

accomplish the input of signals from the mass storage device such as: buffers, repeaters,

inverters, debug circuits, and monitoring circuits. Thus, "input logic" could refer to more than

just the "ATAIATAPI interface" and should not be equated.

        Further, USB Bridge argues that differing labels of numeral 110 between the prosecution

history and the patent do not amount to a clear and unambiguous disavowal required to narrow

the construction of "input logic" to just "ATA/ATAPI interface." In addition, the prosecution

history statements are too ambiguous to construe the two terms identically. Avid   Tech., Inc.,   812

F.3d at 1045 ("Where the alleged disavowal is ambiguous, or even amenable to multiple

reasonable interpretations, we have declined to find prosecution disclaimer.") (internal


                                                  18
          Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 19 of 34




quotations omitted). Since there is a way to reconcile both labels of numeral 110, the term is not

indefinite because "input logic" and "ATAJATAPI interface" do not have the same meaning.

        Further, USB Bridge argues that when the claims are read logically, a person of ordinary

skill in the art would understand the meaning. Claim     5   recites a motherboard which comprises

input logic and the bridging circuit. The mass storage device gives signals to the motherboard,

where there are components which comprise input logic, that take the signal and pass it on to the

bridging circuit which is spread out on the motherboard. Next, dependent claim           6    requires that

the bridging circuit is a bridging chip. Then, dependent claim 7 recites that the bridging chip has

its own ATA/ATAPI interface which interacts with the motherboard by receiving the

ATAIATAPI signals from the input logic. USB Bridge contends that following the independent

and dependent claims logically would not result in any indefiniteness.

        The court agrees that the term is not indefinite. However, USB Bridge also uses a

contemporaneous dictionary definition to argue that a person of ordinary skill in the art would

understand the term "logic" to refer to "digital circuit." The court does not see a reason to adopt

USB Bridge's construction of "input logic" based on dictionary definitions to mean "digital

circuit." "Input logic" is not confusing to a person of ordinary skill so no further construction of

the term is necessary.

        Therefore, the court concludes no construction of the claim term is necessary.

        11. "an input/output interface coupled to the serial interface engine"

        The parties' proposed constructions of this term, as used in Claim       5   of the   '485   Patent,

are listed in the following table:




                                                 19
         Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 20 of 34




IJSB Bridge's Proposed Construction                      Defendants' Proposed Construction



No construction required/plain and ordinary               Indefinite
meaning, where "coupled" means "connected
or linked"

        Both parties agree that a person of ordinary skill in the art would understand the meaning

of the term "input/output interface." But Defendants' expert argues that when viewing the term

in the context of the patent, that understanding would be lost because of the "unspecified role"

and "unusual functionality" within the patent.                The court agrees with USB Bridge that

Defendants fail to provide any evidence as to why they consider the way the "input/output

interface" is connected to other components is abnormal. An indefiniteness argument concerns

whether a person of ordinary skill in the art would understand the scope of the claim with

reasonable certainty. Nautilus, Inc.          v.   Biosig Instruments, Inc., 572 U.S. 898, 901 (2014).

Further, when "there is no dispute that the terms.            . .   have a meaning that is clear, settled, and

objective in content.   . .   .   That meaning leaves the relevant public with a firm understanding of

the scope of the claim terms, unless something exceptional sufficiently supplants that

understanding." Ancora Techs., Inc.          v.   Apple, Inc., 744 F.3d 732, 737 (Fed. Cir. 2014). In this

case, both parties agree that "input/output interface" has a clear, settled meaning and would thus

leave the public with a firm understanding of the scope of the claim terms. Defendants have not

pointed to anything exceptional that would supplant that understanding.

       The court holds that the term is not confusing and has an accepted meaning to a person of

ordinary skill in the art. Although USB Bridge argues that no construction is needed, USB

Bridge also states that "coupled" should mean "connected or linked" such that an electrical or

signal connection can be established. The court agrees that the term is not indefinite, and no


                                                         20
         Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 21 of 34




construction is needed, but the court declines to adopt this additional construction of the term

"coupled."

       Therefore, the court concludes no construction of the claim term is necessary.

       12. "a ram control circuit coupled to the input/output interface"

       The parties' proposed constructions of this term, as used in Claims 1, 5, 8, 11, and 16 of

the '485 Patent, are listed in the following table:

USB Bridge's Proposed Construction                    Defendants' Proposed Construction

No construction required/plain and ordinary Indefinite
meaning, where "coupled" means "connected
or linked"


       Defendants argue that this term is indefinite for the same reasons that were raised in term

11. Defendants claim that although "ram control circuit" has an accepted definition, the '485

Patent uses the term in an atypical manner. However, Defendants do not explain how the use of

the term is abnormal. Defendants have not pointed to anything exceptional that would supplant

that understanding of a clear, settled meaning. The court agrees that the term is not indefinite.

The court still declines to adopt USB Bridge's additional construction of the term "coupled."

        Defendants also contend that the patent does not describe how the ram control circuit

operates with any of the devices. Again, this is an enablement or written description argument

that should not be raised at the claim construction stage.

        Therefore, the court concludes no construction of the claim term is necessary.

        13. "a global control circuit" / "a global control circuit coupled to the input/output

interface"




                                                  21
          Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 22 of 34




        The parties' proposed constructions of this term, as used in Claims 1, 5, 8, 11, and 16 of

the '485 Patent, are listed in the following table:

USS B           's Proposed Construction                Defendants' Proposed Construction

No construction required/plain and ordinary             Indefinite
meaning, where "coupled" means "connected
or linked"                                              Alternatively, "a discrete component that
                                                        coordinates all activity of the bridging circuit
                                                        between a USB interface and mass storage
                                                        device, specifically including the I/O
                                                        interface and the disk interface, but cannot
                                                        receive ATA/ATAPI signals from the mass
                                                        storage device."

        USB Bridge contends that the term is not indefinite because Defendants' expert uses the

very term to define another term. Defendants' expert construes "disk interface" to mean "a

circuit that.   . .   receives from, but is not able to transmit signals to, the global control circuit and

the translate circuit." An expert's use of a term is an indication that the term is not indefinite.

Sonix Technology Co., Ltd.          v.   Publications Int'l, Ltd., 844 F.3d 1370, 1380 (Fed. Cir. 2017)

("Although Appellees are correct that application by the examiner and an expert do not, on their

own establish an objective standard, they nevertheless provide evidence that a skilled artisan did

understand the scope of this invention with reasonable certainty.").

        Defendants also claim that the '485 Patent does not describe how the "global control

circuit" works with the other three "remaining chip components" (input/output interface, RAM

control circuit, translate circuit) to perform the function of converting ATA/ATAPI signals into

USB 2.0 signals. '485 Patent, 4:24-28.              This is again an enablement or written description

argument that should not be decided at the claim construction stage. The court agrees that the




                                                       22
          Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 23 of 34




term is not indefinite. The court still declines to adopt USB Bridge's additional construction of

the term "coupled."

        USB Bridge also contends that nothing in the '485 Patent or its prosecution history

overrides the plain and ordinary meaning of the term. A court may depart from the plain and

ordinary meaning of a claim term in only two instances: lexicography and disavowal.           Hill-Rom


Servs., Inc.   v.   Stryker Corp.,   755 F.3d 1367, 1371 (Fed. Cir. 2014). There is no evidence that the

patentee acted as his own lexicographer to define "global control circuit" in a specific way.

Therefore, to conclude that the term requires construction beyond its plain and ordinary meaning,

the court would need to find that "the specification [or prosecution history] makes clear that the

invention does not include a particular feature or is clearly limited to a particular form of the

invention." Id. at 1372 (internal citations and quotations omitted). Defendants cannot point to

any place in the specification or prosecution history that reads as a disclaimer or disavowal.

        Defendants further contend that "global" means "of, relating to, or applying to a whole"

based on a dictionary definition, and "global control circuit" means a circuit that controls the

whole, or entire operation, of whatever it is in.            USB Bridge counters that in view of the

specification and the claims of the '485 Patent, the global control circuit is not required to

control the entire bridging circuit. The court agrees with USB Bridge that it is evident from Fig.

4 that the global control circuit does not control the entire bridging circuit. The presence      of the

"ram control circuit" that controls the RAM in the bridging circuit shows that the "global control

circuit" does not control the entire bridging circuit.

        USB Bridge argues that the alternative construction offered by Defendants impermissibly

limits the claims to an embodiment (Fig. 4) disclosed in the specification. "[I]t is improper to

read limitations from a preferred embodiment described in the specificationeven if it is the

                                                       23
           Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 24 of 34




only embodimentinto the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited." Liebel-Flarsheim Co.        v.   Medrad, Inc., 358 F.3d

898, 913 (Fed. Cir. 2004).

       In addition, USB Bridge argues that Defendants' alternative construction incorporating

the phrase, "but cannot receive ATA/ATAPI signals from the mass storage device"

impermissibly introduces negative limitations which should not be accepted absent clear

disavowal, disclaimer or estoppel. Defendants have not pointed to any instance of disavowal,

disclaimer, or estoppel. Further, the "global control circuit" could still receive ATA/ATAPI

signals from the disk interface 115 when combined with the configuration parameters in the

ROMIF 142 block. And since the input/output interface 140 is already adapted to send signals to

the "global control circuit" (in the embodiment of Fig. 4) it is used to convey ATA/ATAPI

signals as well. The court agrees that the patent teaches against incorporation of the limiting

term that the global control circuit cannot receive ATA/ATAPI signals from the mass storage

device."

       Therefore, the court concludes no construction of the claim term is necessary.

        14. "translate circuit" / "translate circuit [coupled to the global control circuit]"

       The parties' proposed constructions of this term, as used in Claims 1, 5, 8, 11, and 16 of

the '485 Patent, are listed in the following table:

USB         a's Proposed Construction                 Defendants' Proposed Construction

No construction needed/plain and ordinary             Indefinite
meaning where "coupled' means "connected
or linked"                                            Alternatively, "circuit that does not receive
                                                      'ATA/ATAPI signals' from a mass storage
                                                      device"


                                                  24
           Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 25 of 34




       Defendants argue that this term is indefinite for the same reasons as articulated for terms

11, 12, and 13. Defendants argue that a person      of ordinary skill in the art would understand the

term "translate circuit" in the abstract, but would not understand the design of the claimed

translate circuit, particularly in light of the additional components used to "convert the

ATA/ATAPI signals into USB signals." Again, this is an enablement or written description

argument that should not be brought at the claim construction stage. The court agrees with USB

Bridge that the term is not indefinite. The court still declines to adopt USB Bridge's additional

construction of the term "coupled."

       Defendants' alternative construction limits a "translate circuit" to a "circuit that does not

receive 'ATA/ATAPI signals' from a mass storage device. Defendants claim this is supported

by one embodiment, Fig. 4, where the translate circuit is connected to the global control circuit

and the disk interface. '485 Patent, 4:15-19. From the global control circuit, the arrow between

the translate circuit and the disk interface only points in one direction, towards the disk interface.

So, Defendants conclude that the translate circuit does not receive ATA/ATAPI signals from the

mass storage device according to the direction of the arrows. However, that interpretation is

directly in conflict with the specification which states that "[t]he remaining chip components,

such as   . . .   the translate circuit (XLATE) 148 provide conversion logic and are used to buffer

and convert the ATA/ATAPI signals into USB 2.0 signals." '485 Patent, 4:24-28. In order to

do any operation on the ATA/ATAPI signals, the "translate circuit" has to be able to receive

those signals. So, it would be improper to read in a limitation from one embodiment that is also

inconsistent with other parts of the specification.

          Defendants also point to the inconsistency in the patent of multiple elements performing

the translation function.       They claim that the specification and claims state that the "state

                                                   25
           Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 26 of 34




machine" performs the translation function which would make it unclear what function the

"translate circuit" performs. USB Bridge argues that it is incorrect to assume that only one

component performs the translation function.          The "translate circuit" together with the state

machine can both perform the translation function. A person skilled in the art would be familiar

with this basic principle and would not find an irreconcilable conflict resulting in indefiniteness

of these terms.

         Therefore, the court concludes no construction of the claim term is necessary.

         15. "a disk interface coupled to the ram control circuit and the translate circuit" I "the

disk interface is configured to receive the ATA/ATAPI signals from the ATA/ATAPI interface"

/ "the disk interface receives ATA/ATAPI signals through an ATA/ATAPI interface" / "a disk

interface coupled to the input, the ram control circuit, and the translate circuit"

         The parties' proposed constructions of this term, as used in Claims    1, 5, 7, 8, 10, 11,   and

16   of the '485 Patent, are listed in the following table:

USB Bridge's Proposed Construction                   Defendants' Proposed Construction

No construction necessary/plain and ordinary          "A circuit that receives parallel ATA/ATAPI
meaning, where "coupled" means "connected            signals from the mass storage device through
or linked"                                           the ATA/ATAPI interface and transmits them
                                                     to the RAM control circuit and the memory,
                                                     and receives signals from, but is not able to
                                                     transmit signals to the global control circuit
                                                     and the translate circuit."


         USB Bridge argues that no construction is needed, and a person of ordinary skill would

have no difficulty understanding these clauses. USB Bridge also argues that Defendants'

construction improperly limits the claims to an embodiment disclosed in the specification and

also introduced negative limitations which goes against principles of claim construction.


                                                    26
         Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 27 of 34




Defendants cannot point to any instance of clear disavowal, disclaimer, or estoppel. Rather,

Defendants look to the direction of arrows in Fig. 4 to assume the disk interface cannot send

signals to the global control circuit or translate circuit. It is not enough of a clear disavowal

when the limitation is solely present in one embodiment. The court also declines to adopt USB

Bridge's additional construction of the term "coupled."

       Therefore, the court concludes no construction of the claim term is necessary.

        16. "an ATA/ATAPI interface configured to receive an ATAIATAPI signal from the

input logic"

        The parties' proposed constructions of this term, as used in Claim 7 of the '485 Patent,

are listed in the following table:

USB Bridge's Proposed Construction                Defendants' Proposed Construction

"digital circuit configured to receive an input    Indefinite
signal"

        The arguments for this term are the same as for term 10. Defendants argue that "input

logic" must mean the same thing as "ATA/ATAPI interface" because of the way Fig. 4 numeral

110 was labeled in the prosecution history and the final patent. Beyond the issues argued in term

10, Defendants claim that because "input logic" and "ATAIATAPI interface" are equal, that       if

one replaces "input logic" with "ATA/ATAPI interface," then claim 7 would read "an

ATA!ATAPI interface configured to receive an ATA/ATAPI signal from the ATAIATAPI

interface," which is nonsensical and therefore indefinite. USB Bridge counters that the repetitive

result of replacing "input logic" and "ATA/ATAPI interface" in claim 7 is further reason why

the two terms do not mean the same thing. "In the absence of any evidence to the contrary, we

must presume that the use of these different terms in the claims connotes different meanings."

                                                  27
         Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 28 of 34




CAE Screenpiates Inc., 224 F.3d at 1317. The court agrees with USB Bridge that there was not a

clear disavowal during prosecution history for "input logic" and "ATA/ATAPI interface" to

mean the same thing.       Again, the court holds the term is not indefinite, but USB Bridge's

construction incorporating "digital circuit" is also not necessary.

        Therefore, the court concludes no construction of the claim term is necessary.

        17. "motherboard    of the mass storage device" / "motherboard for a mass storage device" /

"mass storage device motherboard"

        The parties' proposed constructions of this term, as used in Claims 2, 4, 5, 6, 7, 8, 9, 10,

13, 15, 17, and 18   of the '485 Patent, are listed in the following table:

USB Bridge's Proposed Construction                  Defendants' Proposed Construction

No construction required/plain and ordinary          "Motherboard" means "a printed circuit
meaning                                             assembly board to which a mass storage
                                                    device is connected or on which it is
                                                    mounted."

        USB Bridge argues that Defendants introduce an unnecessary limitation, "printed circuit

assembly board" in their proposed construction.          Both experts agree that the boards can be

printed, but the patent does not limit the term to a specific fabrication method. Nowhere in the

intrinsic record is there an indication that the motherboard is "printed," and the fabrication

method of the motherboard is not a disputed issue between the parties. In addition, the intrinsic

evidence does not limit the board to be an "assembly" so there is no need to include that

limitation.   There is no real disagreement between the use of the word "circuit board" or

"assembly board" so the court agrees that no change is necessary.

        Therefore, the court concludes no construction of the claim term is necessary.

        18. "secondary board"
         Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 29 of 34




       The parties' proposed constructions of this term, as used in Claims 3, 4, 8, 9, 10, 14, 15,

and 18 of the '485 Patent, are listed in the following table:


USB Bridge's Proposed Construction                Defendants' Pro        Construction

No construction required/plain and ordinary "A printed circuit assembly board that
meaning                                     performs all the functions of the bridging
                                            circuit and is physically separate from the
                                            mass storage device motherboard, but which
                                            can be connected to or mounted on the mass
                                            storage device motherboard."

       Again, Defendants introduce an unnecessary limitation, "printed circuit assembly board."

Both experts agree that the boards can be printed, but the patent does not limit the term to a

specific fabrication method. Nowhere in the intrinsic record is there an indication that the

motherboard is "printed," and the fabrication method of the motherboard is not a disputed issue

between the parties. In addition, the intrinsic evidence does not limit the board to be an

"assembly" so there is no need to include that limitation. There is no real disagreement between

the use of the word "circuit board" or "assembly board" so the court agrees that no change is

necessary.

       Defendants' construction also requires that the "secondary board" perform "all the

functions of the bridging circuit." Defendants point to one embodiment in the specification that

recites that "use of a separate, secondary board 25 to provide the bridging function, rather than

an integrated motherboard, may be desirable, for instance, where integration onto the

motherboard 20 of the mass storage device itself is impractical." '485 Patent, 2:63-67. USB

Bridge argues that this should be rejected because it requires the "secondary board" to perform

the functions of a different element on the secondary board, the "bridging circuit." Simply

dismounting the bridging chip from the secondary board would result in the secondary board

                                                  29
         Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 30 of 34




being incapable of performing any bridging functions so the secondary board should not be

required to perform the functions of other elements. The court agrees with USB Bridge that the

secondary board should not be required to perform all the functions of the bridging circuit

because it is clear that the bridging chip is what performs the functions of the bridging circuit not

the secondary board.

       Therefore, the court concludes no construction of the claim term is necessary.

       19. "a bridging circuit" / "the bridging circuit is provided in a single, bridging chip" / "a

bridging chip"

       The parties' proposed constructions of this term, as used in Claims 1, 2, 3, 5, 6, 7, 8, 9,

10, 11, 16, 17, and 18   of the '485 Patent, are listed in the following table:

USS Bridge's Proposed Construction                  Defendants' Proposed Construction

No construction required                             "A circuit or set of circuits that resides on a
                                                    single substrate and performs all of the
                                                    buffering and conversion steps of the
                                                    ATA/ATAPI to USB translation function"


       USB Bridge argues that one skilled in the art would recognize that the "bridging" term

refers to creating a bridge between two different types of signals. This is supported by the

Abstract of the '485 Patent:

       A mass storage device motherboard or secondary board includes a bridging circuit. The
       bridging circuit converts signals from the mass storage device into USB signals. The
       bridging circuit can be provided by a chip that converts ATA/ATAPI signals into USB
       signals.


       USB Bridge also argues that Defendants' construction renders the claim language

superfluous. If "resides on a single substrate" (which essentially means "resides in a single

chip") is substituted into claim     1,   the claim becomes superfluous because the claim already

                                                    30
         Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 31 of 34




requires the "bridging circuit [to be] provided in a single bridging chip." '485 Patent, 4:56-57.

"A claim construction that gives meaning to all the terms of the claim is preferred over one that

does not do so." Merck & Co.   v.   Teva Pharm. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005).

       Further, USB Bridge argues that "bridging circuit" is not purposefully limited to a single

"chip" like the "bridging chip" is. A "bridging circuit" is not the same as a "bridging chip."

Since claim 6 recites "wherein the bridging circuit comprises a bridging chip," it would not make

sense for "bridging circuit" and "bridging chip" to mean the same thing. USB Bridge also states

that in claim 1, the patentee expressly requires "wherein the bridging circuit is provided in a

single, bridging chip," whereas claim 5 does not have this requirement. The court agrees that

importing this limitation that a "bridging circuit" must be on a single chip would be improper.

       USB Bridge also contends that it is improper to limit the "bridging" elements to solely

ATAIATAPI to USB conversion. Claim            8   does not even recite ATA/ATAPI signals at all.

Rather, it recites "signals from the mass storage device" of which ATAIATAPI signals are only

one example. The court agrees that since there can be other signals besides ATA/ATAPI signals,

it would be improper to limit the "bridging" elements to just ATA/ATAPI to USB signals.

       Therefore, the court concludes no construction of the claim term is necessary.

B.     Summaiy Table of Disputed Terms

Term                                               Court's Construction

"ATA/ATAPI signals"                                AT Attachment signals used in the
                                                   physical, electrical, transport, and
                                                   command protocols for the internal
                                                   attachment of storage devices
"embedded commands"                                Commands included in the ATA/ATAPI
                                                   signals


                                                  31
         Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 32 of 34




"state machine"                                Sequential-logic system whose outputs
                                               depend on previous and present inputs

"updating a state machine in response to No construction of the claim term is
embedded commands in the ATAIATAPI necessary.
signals" / "the state machine is updated in
response to embedded commands in the
ATAIATAPI signals" / "the bridging circuit
includes a state machine responsive to
embedded commands in the ATAIATAPI
signals configured to translate the signals
from the mass storage device motherboard
into the USB signals" / "updating a state
machine in the bridging chip in response to
embedded commands in the signal from the
mass storage device" / "a state machine
responsive to embedded commands in the
ATA/ATAPI signals"


"convert"                                      No construction is necessary, but the court
                                               does not hold that "translation" is always a
                                               subset of "conversion."

"conversion logic configured to convert        Indefinite
the ATA/ATAPI signals into USB signals"

"converting the ATA/ATAPI signals from         No construction of the claim term is
the mass storage device into USB signals       necessary
using the bridging circuit in response to
the state machine"! "the bridging circuit is
configured to translate the ATA/ATAPI
signals into USB 2.0 signals in response to
the state machine" / "converting the signal
from the mass storage device into a USB
signal in response to the state machine"

"translate the   []   signals"                 To transform signals from one format to
                                               another.




                                               32
          Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 33 of 34




"a state machine configured to translate       No further construction of the claim term
the ATA/ATAPI signals into the USB             is necessary.
signal" / "a state machine responsive to
embedded commands in the ATA/ATAPI
signals configured to translate the signals
from the mass storage device motherboard
into the USB signals"

"input logic configured to receive an input    No construction of the claim term is
signal from a read unit of the mass storage    necessary.
device"

"an input/output interface coupled to the      No construction of the claim term is
serial interface engine"                       necessary.

"a ram control circuit coupled to the          No construction of the claim term is
input/output interface"                        necessary.

"a global control circuit" / "a global         No construction of the claim term is
control circuit coupled to the input/output    necessary.
interface"

"translate circuit" / "translate circuit       No construction of the claim term is
coupled to the global control circuit"         necessary.

"a disk interface coupled to the ram           No construction of the claim term is
control circuit and the translate circuit" /   necessary.
"the disk interface is configured to receive
the ATA/ATAPI signals from the
ATA/ATAPI interface" / "the disk
interface receives ATA/ATAPI signals
through an ATA/ATAPI interface" / "a
disk interface coupled to the input, the ram
control circuit, and the translate circuit"

"an ATA/ATAPI interface configured to          No construction of the claim term is
receive an ATA/ATAPI signal from the input     necessary.
logic"

"motherboard of the mass storage device"       No construction of the claim term is
/ "motherboard for a mass storage device"      necessary.
/ "mass storage device motherboard"



"secondary board"                              No construction of the claim term is
                                               necessary.

                                               33
         Case 1:17-cv-01158-LY Document 69 Filed 04/17/20 Page 34 of 34




"a bridging circuit" / "the bridging circuit is No construction of the claim term is
provided in a single, bridging chip" / "a necessary.
bridging chip"



IV.    Conclusion

       For the above reasons, the court construes the disputed claims as noted and so ORDERS.

No other claim terms require construction.

       IT IS FURTHER ORDERED that this case is set for a Scheduling Conference on

June 11, 2020, at 2:00 p.m., in Courtroom     7, Seventh Floor, United States Courthouse, 501 W.

5th Street, Austin, Texas 78701. If the case is not settled, the parties shall confer in an attempt to

reach agreement on a schedule to follow for the remainder of the case. The court will render a

scheduling order as a result of the conference.

       SIGNED    this/day of April, 2020.

                                              -It, TED   STATDISTCT JUDGE




                                                  34
